 



Exhibit 10.22



 

Agreement for work

 

on

 

pharmaceutical advertising

 

between

 

MKM Co-Pharma GmbH

(a company of the MKM group)

Commercial Registry Number (HRB) 137100

represented by the directors

Dr. Susan Rackwitz

Dr. Helga Vogt

Fleck 34 – 36

83661 Lenggries

Germany

 

- hereinafter referred to as “MKM” -

 

and

 

CorMedix Inc.

represented by

Randy Milby

Art Morelli

745 Route 202-206, Suite 303

Bridgewater, NJ 08807

USA

 

- hereinafter referred to as the “Client” -

 

Preamble

 

The Client is a pharmaceutical company that develops and seeks to commercialize
therapeutic products for the treatment of cardiac and renal dysfunction and is
interested as such in advertising their product(s) with the help of MKM, an
experienced service company specialised in pharmaceutical advertising.

 

Subject Matter of the Agreement

 

1.1MKM shall implement the effective advertising measures agreed upon between
the parties within the framework of the provisions shown below in the territory
mentioned under clause 3.1 or agreed between upon the parties (contract
territory) for the product mentioned under clause 2 of this agreement (contract
product). For these purposes, MKM shall deploy a national sales manager, who is
solely subject to the instructions given on the part of MKM. MKM shall owe the
success of the advertising of the contract products, such as those described in
clause 1.2.

 

 

 

 

Sheet 2/ Agreement for work on Pharmaceutical advertising /Cormedix Inc. 

 

1.2The advertising tasks to be performed by MKM are as follows:

 

oVisit of medical specialists (doctors) in dialysis medicine and nursing staff,
working in dialysis centres, established within the contract territory according
to the list of dialysis centres / doctors of the Client in accordance with the
instructions of the Client for the purposes of the most effective advertising of
the contract product

 

oInformation of the doctors about the contract product

 

oHanding-over of promotional material and medical samples

 

oEncouragement of doctors to recommend or to prescribe the contract product in
the future

 

oAccording to the regularly updated and mutually agreed upon Work Plan

 

1.3The start of activity of MKM is the start of the national sales manager´s
work (Pre marketing / contact / Networking / Targeting), which is 2nd January,
2013. The results of the national sales manager´s work will determine the size
of a subsequently installed sales force, the sales force areas and the sales
force start. The mentioned topics have to be agreed between the parties in
February 2013, the sales force start date is estimated at 1st of March 2013 and
regulated in a separate contract.

 

1.4MKM shall commit itself to exclusively employ the national sales manager for
the performance of the advertising tasks described above who has – at latest
after the product training of the Client - the necessary technical knowledge in
accordance with § 31 MPG (German Law concerning medical products). The national
sales manager regards the obligations in accordance with § 31 MPG (Communication
of side effects etc.). The national sales manager employed by MKM shall be
exclusively subject to the instructions of MKM and shall be obliged to provide
activity reports to MKM only. All activity reports are supplied to the Client.

 

Any integration of the national sales manager into the management organisation
of the Client shall not take place. In the event that the Client considers the
advertising success in accordance with clause 1.1 to be jeopardised due to the
unsatisfactory operational performance of the national sales manager employed by
MKM, they shall inform MKM in writing about their concrete complaints without
delay.

 

MKM shall take the necessary disciplinary actions and shall assure that the
complaint is remedied within a period of four weeks following information. In
the event that the complaint is not remedied within a period of four weeks, the
Client shall be authorised to require the national sales manager be replaced by
a substitute with equivalent or superior credentials if available. If an equal
or superior substitute is unavailable, the agreement remains dormant until an
adequate replacement can be found.

 

1.5MKM agrees the national sales manager, Mr. Petrak may take a Co-Managing
Directorship if the Client decides to create such a position within CorMedix
GmbH. This offer made at

 

2/9

 

 

Sheet 3/ Agreement for work on Pharmaceutical advertising /Cormedix Inc. 

 

CorMedix Inc. discretion. All related increased costs need to be agreed between
both parties in writing.

 

2. Contract Products

 

2.1The successes presented in clause 1 of this agreement shall be owed by MKM
with regard to the product listed below:

 

Neutrolin®

 

2.2MKM shall agree to integrate any further products of the Client into the
advertising activity. In the event that the advertising activities of MKM should
also extend to any further products of the Client, then this shall require the
conclusion of an appropriate agreement between the parties.

 

3. Contract Territory

 

3.1The advertising measures resulting from clause 1 and clause 2 of this
agreement are to be implemented by MKM within parts of the geographic territory
of the Federal Republic of Germany.

 

The advertising success shall be owed in parts of the designated territory in a
country-wide manner as far as possible, which means that MKM shall ensure within
the framework of what is possible and reasonable that as many potentially
interested customers as possible are satisfied with the advertising measures.

 

3.2The territory shall be occupied by MKM with one national sales manager.

 

3.3Any services which are commissioned in the form of special measures other
than during the visits to the doctors (e.g. mailing activities) shall be the
subject of a special agreement and shall be separately charged.

 

4. Remuneration

 

As regards the performance of the tasks assumed, the Client shall pay MKM a
remuneration which shall be calculated in accordance with the below provisions.

 

4.1The following rate of remuneration shall be agreed upon for the first twelve
months of cooperation:

 

Per national sales manager working day, MKM charge a daily fee in the amount of
€ 680.00 plus VAT.

 

The following shall be deemed to be a working day:

 

oDays spent in the field service

 

oInstructional days (if approved by the Client)

 

3/9

 

 

Sheet 4/ Agreement for work on Pharmaceutical advertising /Cormedix Inc. 

 

oCongress days (if approved by the Client)

 

oTraining days (if approved by the Client)

 

oEducation days (if approved by the Client)

 

oOffice days (if approved by the Client)

 

oSelf-study days (if approved by the Client)

 

The rates of remuneration shall also be due on weekends and on bank holidays,
e.g. on the occasion of congresses, conferences, training measures, etc.

 

The following costs are included in the remuneration rate:

 

oSelection of the national sales manager

 

oEmployee salary of the national sales manager (twelve times per year)

 

oPaid holidays (2.5 working days per month)

 

oStatutory rules on continued payment in the event of sickness

 

oTax-free compensation to employees for capital accumulation purposes (€
27.00/month) from the 7th month of company service

 

oThe entire vehicle costs up to a monthly kilometre allowance of 4,000 service
kilometres for the national sales manager (to be itemized with travel expenses)

 

oEmployer’s contribution regarding social security

 

o24-hour accident insurance

 

oPer diem expenses in accordance with legal provisions

 

oTelephone costs of the national sales manager

 

oInstallation of an ISDN/DSL connection up to € 50 gross

 

oMonthly costs for a DSL connection up to a maximum of € 17 gross

 

oPostal charges

 

The rate of remuneration shall be calculated as full or half daily rates. In the
event of sickness or holiday of the national sales manager the payments for this
person shall not be applicable.

 

The following shall not be included in the remuneration rate and shall thus be
separately charged and itemized provided however that all hotel and travel costs
must be in compliance with the client`s travel policies as established from time
to time to be reimbursed:

 

4/9

 

 

Sheet 5/ Agreement for work on Pharmaceutical advertising /Cormedix Inc. 

  

oThe hotel costs incurred within the framework of the presentation of potential
candidates at the Client

 

oHotel costs in the event of necessary overnight stays, e.g. during product
training and within the framework of the field service activities to be rendered
(e.g. in seminars, congresses, etc.) – lodging approved by Client

 

oTravel costs of the national sales manager approved by the Client, to be
invoiced separately, e.g. for product and sales training, for conferences, etc.
(train and/or flight ticket – 2nd class)

 

oExtraordinary expenditure regarding customer care approved by the Client

 

oService kilometres exceeding a monthly kilometre allowance as approved by the
Client of more than 4,000 km per national sales manager, which can be charged
separately by MKM in the amount of € 0.41/km

 

oExtraordinary expenditure, e.g. for specialist books, info and sales material
approved by the Client

 

oOther extra costs approved by the Client

 

oBonus payments plus employer’s contribution for social security (bonus system)

 

oDays off assigned and approved by the Client

 

As regards the utilisation of the “PROSA” reporting system owned by MKM is for
the Client free of charge. Any possibly-incurring adaptation costs for the
reporting systems should still be discussed if required. MKM have their own
permanent team, which is able to quickly implement any necessary changes to the
MKM reporting system.

 

4.2At the beginning of this month, MKM shall issue to the Client a provisional
invoice for the ongoing month. The Client shall settle the invoice by the 15th
day of this month at the latest, without deducting any discount. Together with
the provisional invoice for the following month, MKM shall account the completed
month by taking the final itemized invoice items as a basis. Any difference
amounts shall be balanced with the provisional invoice for the following month.
The Client will install an German account in trust for this matter.

 

5. Obligations of MKM

 

5.1MKM shall commit themselves to generate the owed advertising effect in
accordance with the contractually agreed-upon specifications and instructions of
the Client with the due diligence of a prudent businessman. MKM shall, in
particular, protect the interests of the Client and shall represent the Client
and the Client’s products vis-à-vis any third parties in proper and due form.

 

MKM shall be obliged to provide evidence to the Client of visits to doctors by
territory and by number. The evidence shall be provided by means of the MKM
sales force management

 

5/9

 

 

Sheet 6/ Agreement for work on Pharmaceutical advertising /Cormedix Inc. 

 

system, from which relevant data shall be transferred to the Client. The Client
shall accept this as evidence of the success owed by MKM.

 

5.2MKM will inform the Client about co-promotion possibilities as they arrive.
If the Client approves such co-promotion, the framework and conditions have to
be mutually agreed upon in writing and amended to this agreement.

 

6. Obligations of the Client

 

6.1The Client shall make available to MKM any and all information and documents
necessary for the implementation of advertising measures, in particular product
information, examples, product samples, etc., in sufficient quantities and free
of charge.

 

6.2The Client shall be further obliged to train the national sales manager
employed by MKM free of charge and in a proper manner for advertising the
contract products (product training). Within the framework of this training, any
and all information required for the implementation of the product advertising
are to be submitted to the national sales manager.

 

6.3During the first 12 months of the term of this agreement, the Client shall
commit themselves not to directly hire the MKM national sales manager away from
MKM, neither as freelance worker nor as employee unless the Client pays MKM a
fee equal to (a) € 11.900 plus VAT multiplied by (b) 12 minus the number of
contract months elapsed (a “Direct Hire”). The same shall also apply to any
other companies which are part of the group of the Client.

 

7. Confidentiality

 

MKM shall commit themselves to maintain confidentiality about any and all
operational circumstances and processes concerning the Client. The same shall
also apply to any product-related information, provided that they are not to be
used for any advertising purposes within the framework of the functions assumed
and have been explicitly designated in writing by the Client as being
confidential. MKM shall ensure that an appropriate obligation to secrecy will
also agreed upon by contract together with the national sales manager /
qualified medical product consultant / sales representative working for them.
The aforementioned obligations shall also continue to apply following the
termination of the agreement.

 

8. Liability

 

8.1MKM shall execute the advertising order given to them with the due diligence
of a prudent businessman. MKM shall not be responsible for the effect or the
economic success of the promotional measures implemented.

 

8.2MKM shall only be obliged to offer compensation for any damage resulting from
the delayed beginning or the interruption of the advertising measures as well as
from the withdrawal of the order in the event that the delay, the interruption
or the withdrawal of the order has been caused by a wrongful act or gross
negligence.

 

6/9

 

 

Sheet 7/ Agreement for work on Pharmaceutical advertising /Cormedix Inc. 

 

9. Reporting Obligations of MKM

 

9.1MKM shall inform the Client electronically at agreed-upon time intervals and
in the agreed scope about the ways and modalities by means of which the
advertising measures commissioned are implemented, especially about the number
of the visits made to the doctors and the advertising material handed over.

 

In this context, MKM shall also provide information to the Client about their
insights regarding the effect of the advertising measures implemented and, in
particular, about any relevant insights regarding the acceptance of the contract
product as regards the addressed relevant public.

 

9.2MKM shall be obliged to notify the Client in writing about any possible side
effects and contraindications which have become known in connection with the
advertising of the products listed under clause 2 without delay.

 

10. Duration of the Advertising Measures and Termination of this Agreement

 

The advertising activities taken over by MKM are to be implemented in the
territory and at the points in time agreed between the parties.

 

This agreement shall come into effect when signed by both contracting parties,
and its fixed term shall run from 1st of January 2013 until the expiry of 12
months following the beginning of the agreement, this means until 31th of
December 2013.

 

Both parties shall only have the right to any premature termination of the
agreement for good cause. A good cause for the Client to terminate the agreement
shall be deemed to exist in the event that, for example, the advertising
activity according to the agreement has not been started within four weeks (at
the latest) of the beginning of the agreement, in accordance with clause 1.2 of
this agreement or a Direct Hire has occurred.

 

The parties shall continue to have an extraordinary right entitling them to
terminate the agreement without notice in the event that

 

-one of the contracting parties grossly breaks its contractual duties and does
not remedy this breach of duty upon a written warning (registered letter) on the
part of the other contracting party within a period of four weeks;

 

-one of the contracting parties is in liquidation or an application of
insolvency proceedings regarding their assets has been filed.

 

If one of these situations occurs on the part of the Client and if MKM or the
Client terminate the agreement, then the Client shall be obliged to compensate
MKM for the remuneration paid to the national sales manager in accordance with
clause 4.1 of the present agreement until the next permissible date of
termination of his employment contract concluded with MKM, provided however the
payment obligation by Client shall not exceed three months, beginning with the
first day of the month following the notice of cancellation.

 

7/9

 

 

Sheet 8/ Agreement for work on Pharmaceutical advertising /Cormedix Inc. 

 

Any terminations are to be made in writing.

 

Upon termination of the agreement, MKM shall return the documents made available
to them to the Client, provided that the documents have not been used up in the
course of the implementation of the advertising measures.

 

11. Miscellaneous

 

In the event that any of these clauses should be or become inapplicable or
incomplete, then this shall not affect the effectiveness of the remaining
provisions. In lieu of the invalid provisions, an admissible provision which
comes as closest as possible to the economic purpose of the invalid provision
shall be deemed to have been agreed upon retroactively. The same shall apply in
the event that the agreement turns out to be incomplete.

 

Any additions or amendments to this agreement shall only be valid if made in
writing and signed by both parties; the same shall also apply to any agreement
which waives this clause which requires the written form.

 

The parties shall endeavour to amicably settle any differences resulting from or
in connection with this agreement. In the event that a mutual agreement should
not be possible, then the place of jurisdiction for this dispute shall be deemed
to be Munich, Germany.

 

Unless otherwise specified above, the regulations of German law, particularly
the German Civil Code (Bürgerliches Gesetzbuch) shall prevail over the agreement
for work, §§ 631 etc. seqq.

 

Lenggries, den 10th January 2013   Bridgewater, den     /s/ Dr. rer. nat. Helga
Vogt     CHRO / HR & Admin           and   /s/ Randy Milby     Randy Milby /s/
Esther Heil-Kottmair   CEO Legal Assessor / Authorized Signatory   Date 1-8-2013
      MKM Co-Pharma GmbH   CorMedix Inc.  

 

8/9

 

 

Appendix I

 

Engagement Work Plan

 

Work Plan divided into three phases:

 

Phase 1) Jan/ Feb/March – Market Review and Planning,

Phase 2) April/May – Neutrolin Launch and Sales Ramp-up

Phase 3) June and beyond – Growth and Expansion

 

Phase 1) Market Review and Planning

 

A) Visit on average three Hemodialysis (HD) centers each week which are selected
based on MKM and Herr Petrak’s experience/knowledge and other information data
sets available

 

B) Conduct an assessment at each HD center. Key assessment metrics below include
but are not limited to:

 

a) appreciation for the impact of CVC thrombosis and CRBSIs on patients and the
German healthcare system

 

b) knowledge of biofilms and their significance to HD center and German
healthcare system

 

c) validate or disprove the 20% CVC use assumption

 

d) Product (s) used/available and rationale for use

 

e) Competitive product costs/ decision makers and process for adding new
products

 

f) reaction/intent to use based a blinded TPP for Neutrolin versus current
practice

 

g) knowledge of literature in  the CVC thrombosis, CRBSI space

 

h) reaction to a CRMD reprint

 

i) knowledge of the cost of these complications

 

j) competitive company activities in the space

 

C) February and March activities shall include above as well as

 

a) test sales/marketing materials

 

b) develop advocates and KOLs

 

c) identifying early adopter physicians and HD centers

 

9/9

 

 

d) negotiate wholesaler relationships for initial orders

 

e) plan and identify members for client Advisory Board

 

f) identify initial and expansion sales territories

 

g) assist Client with a review of sales training materials and programs

 

D) File the following reports:

 

1) bi-weekly written report summarizing activities and key learnings

 

2) monthly personal summary report to Client management

 

E) Client (at client’s discretion) to accompany Herr Petrak to pre-identified HD
centers during last weeks of January and February 2013

 

At completion of Phase 1 deliver a situational analysis of the market with
detailed information of size, structures, key customers, competition analysis
and a strategic and operational market capture plan, including a 2-3 year sales
projection serving as a baseline for Phase 2 Neutrolin Launch and Sales Ramp up.

 

Phase 2 Neutrolin Launch and Sales Ramp-up, Herr Petrak will

 

A) With Client will develop a “bottom-up” unit and revenue monthly sales
forecast by territory and aggregate for the contracted product for 2013 and 2014
derived from information obtained in Phase 1. Client will have final approval of
forecast.

 

B) Generate sales to his best efforts as per monthly forecast

 

C) Supervise sales representatives and direct sales representative activities.

 

D) Conduct marketing and sales activities as directed by Client

 

E) Provide to Client quarterly assessments of sales representative performance.

 

Phase 3 Neutrolin Sales Growth and Expansion, Herr Petrak will

 

A)Held develop and execute Neutrolin growth and expansion marketing and sales
plan





B)Generate sales to his best efforts as per monthly forecast

 

 

 

 

Appendix 1 Agreement for Work on Pharmaceutical Advertising

 

Distriktnumber District National Sales Manager Parts of Germany agreed between
the Parties

 



 

